Citation Nr: 0514440	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  04-05 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Entitlement to accrued benefits.

3.  Entitlement to nonservice-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	American Red Cross




ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had service as a recognized guerilla from 
December 2, 1941, to January 11, 1943.  The veteran also 
served in the Regular Philippine Army from July 11, 1945, to 
January  25, 1946.  He was a former prisoner of war (POW) 
from May 11, 1942, to January 11, 1943.  The veteran died in 
March 1986.  The appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  According to the certificate of death, the veteran died 
in March 1986 from pulmonary tuberculosis (PTB).  No 
additional underlying causes were listed.

2.  Service connection was not in effect for any disability 
during the veteran's lifetime.

3.  The veteran was a prisoner of war (POW) during World War 
II.

4.  The record contains no indication that the veteran's 
death was proximately due to or the result of his period of 
service, or a service-connected disease or injury.

5.  A claim for VA benefits was not pending at the time of 
the veteran's death.

6.  There is no demonstration of qualifying military service 
for nonservice-connected pension benefits.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause death, nor 
may it be so presumed. 38 U.S.C.A. §§ 1110, 1112, 1113, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004).

2.  The appellant is not entitled to accrued benefits.  38 
U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000(c) (2004).

3.  The veteran's military service is not qualifying service 
for VA nonservice-connected disability pension benefits.  38 
U.S.C.A. § 107(a) & (b) (West 2002); 38 C.F.R. §§ 3.40(a), 
3.41 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is a February 2003 letter that notified the 
appellant of any information and evidence needed to 
substantiate and complete the claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter provided the substantive 
standard to validate a claims of service connection, non-
service connected pension and accrued benefits.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.  In this case, an application was 
received in November 2002.  Thereafter, the RO provided 
notice in February 2003.  Additionally, the appellant was 
generally advised to submit any additional evidence that 
pertained to the claim.  Id. at 121.  Therefore, for the 
circumstances of this case, the requirements of Pelegrini 
regarding the timing and content of a VCAA notice have been 
fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. § 
3.159(c), which includes obtaining a medical examination when 
such is necessary to make a decision on the claim.  The 
record contains the following:  available service medical 
records; personnel records; and statements from nurse Claret, 
Dr. Solomon, and Dr. Silla-Ariosa.  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.  The veteran is not prejudiced by 
the Board's deciding the appeal





I.  Factual Background

Service medical records are silent as to treatment for or 
complaints of pulmonary tuberculosis (PTB).  The veteran died 
in March 1986.  The certificate of death lists the immediate 
cause of death as pulmonary tuberculosis.  

The appellant has submitted a May 2003 statement from Dr. 
Silla-Ariosa who asserted that the veteran was examined and 
confined from January 16, 1986, to January 20, 1986, for 
treatment of PTB, far advanced.  An additional May 2003 
certificate, from Dr. Solomon, asserted that the veteran was 
under his care for PTB, from which he subsequently died in 
March 1986.  Dr. Solomon signed the veteran's death 
certificate.  A third May 2003 statement, from Nurse Laret, 
asserted that she is a retired Rural Health Nurse who served 
at Ramon Magsaysay from 1961 to 1991.  She asserted that the 
veteran used to go to the Rural Health Unit for treatment of 
his illness and that the doctor at that time was Dr. Apepe, 
who is now deceased.

The appellant's attorney, Vicente U. Saavedra, submitted his 
arguments for entitlement to service connection for the cause 
of death in February 2004.  He stated that Dr. John Staufer, 
Associate Professor of the College of Medicine, Pennsylvania 
State University, asserts that primary tuberculosis is 
asymptomatic.  Mr. Saavedra did not provided a specific 
citation with regards to Dr. Staufer's assertion.  He argued 
that although there is no evidence of PTB within three years 
from separation from service, the veteran could have had 
primary tuberculosis within those three years.  



II.  Analysis

1.  Service connection for the cause of death

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2004); see 38 
U.S.C.A. Chapter 11.  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation, 
or by use of applicable presumptions, if available.  38 
C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
line of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
The disability may be either the principal or a contributory 
cause of death.  38 C.F.R. § 3.312(a).  A disability is the 
principal cause of death if it was the immediate or 
underlying cause of death, or was etiologically related to 
the death.  38 C.F.R. § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty. 3 
8 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for certain specified diseases, including PTB 
which is shown to have become manifest to a compensable 
degree within three years from the date of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, become manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service, including hypertension.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

If a veteran is a former POW and was interned or detained for 
not less than 30 days, the following diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied: avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); 
pellagra; any other nutritional deficiency; psychosis; any of 
the anxiety states; dysthymic disorder (or depressive 
neurosis); organic residuals of frostbite, if it is 
determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post- 
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  38 C.F.R. § 3.309(c) 
(2004).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

As set forth above, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
service-connected disability either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In this case, the cause of the 
veteran's death is listed on the death certificate as 
pulmonary tuberculosis (PTB).  According to the record, the 
veteran did not have any service-connected disability 
preceding his death.  Additionally, there is no medical 
evidence of service incurrence or aggravation of a disease or 
injury, nor any medical evidence of a nexus between any 
claimed in-service disease or injury and cause of death.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The earliest possible documentation of PTB is from 1961, and 
that is circumspect at best because Nurse Laret solely 
asserts that she was a health nurse at Ramon Magsaysay from 
1961 to 1991 and that the veteran used to go there for 
treatment of his illness.  She does not specify when the 
veteran began seeking treatment nor does she specify what 
illness the veteran was seeking treatment for or describe its 
symptomatology.  Even if the Board were to assume that he 
veteran was seeking treatment for PTB in 1961, this would 
still have been more than fifteen years after his discharge 
from service, twelve years past the presumptive period.  

The earliest concrete diagnosis of PTB is in 1986 when the 
veteran was examined and confined from January 16, 1986, to 
January 20, 1986, for treatment of PTB, far advanced.  Dr. 
Solomon also reported that the veteran was under his care for 
PTB, from which he subsequently died in March 1986.  Although 
when first documented in 1986, the PTB was noted to be far 
advance, and may thus be presumed to have preceded the date 
of diagnosis for some period of time or even years, there is 
a complete absence of any competent clinical evidence which 
in any way demonstrates that the veteran had PTB at any time 
during or within three years after he was separated from 
active military service in January 1946.

Furthermore, the veteran died forty years after discharge, 
and the remoteness of the event from the incidence of service 
does not lend support to the claim that he died as a result 
of an in-service disease or injury.  The lack of medical 
evidence during those forty years further weighs against the 
claim.

The Board acknowledges the Mr. Saavedra's claim that the 
veteran could have had asymptomatic PTB within the first 
three years from discharge.  There is, however, no medical 
evidence of record that supports this conjecture.  Both 
Federal regulation and case law preclude granting service 
connection predicated on a result of speculation or remote 
possibility.  38 C.F.R. § 3.102 (2004); see Utendahl v. 
Derwinski, 1 Vet. App. 530, 531 (1991) (a medical treatise 
submitted by an appellant that only raises the possibility 
that there may be some relationship between sickle cell 
anemia and the veteran's fatal coronary artery disease does 
not show a direct causal relationship between the two 
disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection).

The Board finds that no competent medical evidence has been 
submitted which establishes a relationship between the cause 
of the veteran's death and his period of service.  The 
appellant's personal opinions, offered without the benefit of 
medical training or expertise, is not competent evidence 
required to determine an etiologic relationship between the 
cause of the veteran's death and service.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.

There is simply no competent evidence linking the cause of 
the veteran's death to any service-connected disability or to 
his period of active duty service.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
service connection for the cause of the veteran's death.  38 
U.S.C.A. §§ 1110, 1310, 5107(b); 38 C.F.R. §§ 3.5, 3.102, 
3.303, 3.312.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is 
inapplicable.  See Gilbert, 1 Vet. App. at 55.


2. Accrued benefits

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits, due and 
unpaid for a period not to exceed two years (for deaths 
before December 16, 2003), to which the veteran was entitled 
at the time of his death under existing ratings or based on 
evidence in the file at the time of the veteran's death.  38 
U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  Also, under 
38 U.S.C.A. § 5121(c), a claim for accrued benefits must be 
filed within one year after the date of death. 38 U.S.C.A. § 
5121(c).

Although the veteran's claim terminates with his death, the 
regulations set forth a procedure for a qualified survivor to 
carry on, to a limited extent, a deceased veteran's claim for 
VA benefits by submitting a timely claim for accrued 
benefits. 38 U.S.C.A. § 5121 (West 2002); see Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  Thus, although the claim 
for accrued benefits is separate from the claims of service 
connection filed by the veteran prior to his death, the 
accrued benefits claim is derivative of the veteran's claim 
and the appellant takes the veteran's claim as it stood on 
the date of his death.  See Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996); Jones v. West, 146 F.3d 1296 
(Fed. Cir. 1998).

In this case, the appellant claims that she is entitled to 
accrued benefits; however, after review of the claims folder 
the Board does not find that the veteran had a pending claim 
at the time of his death.  Moreover, the veteran died in 
March 1986 and the appellant did not submit her first claim 
for accrued benefits until June 1997.  Accordingly, the 
appellant's appeal is denied.  


3. Nonservice-connected disability pension

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991).

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1 (d).  
"Active military, naval, and air service" includes active 
duty.  "Active duty" is defined as full-time duty in the 
Armed Forces. 38 C.F.R. § 3.6(a), (b).  "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Service as a Philippine 
Scout in the Regular Army inducted between October 6, 1945, 
and June 30, 1947, inclusive, and in the Commonwealth Army of 
the Philippines from and after the dates and hours when 
called into service of the Armed Forces of the United States 
by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of 
the United States dated July 26, 1941, is included for 
compensation benefits, but not for pension benefits.  Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension 
benefits.  38 C.F.R. § 3.40(b), (c), and (d).  In general, 
service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States, including recognized guerilla service, 
shall not be deemed to have been active military, naval, or 
air service for the purposes of awarding non-service-
connected pension benefits.  See 38 U.S.C.A. § 107(a); 38 
C.F.R. § 3.40.  Persons with service in the Philippine 
Commonwealth Army, USAFFE, including the recognized 
guerrillas, or service with the new Philippine Scouts under 
Public Law 190, 79th Congress shall not be deemed to have 
been in active military service with the Armed Forces of the 
United States for the purpose of establishing entitlement to 
non-service-connected disability pension.  See 38 U.S.C.A. § 
107; 38 C.F.R. § 3.40(b), (c), (d).  

The service department has certified that the veteran had 
service as a recognized guerilla from December 2, 1941, to 
January 11, 1943.  The veteran also had Regular Philippine 
Army from July 11, 1945, to January 25, 1946.  Service in the 
Regular Philippine Scouts, the Insular Force of the Navy, 
Samoan Native Guard, and Samoan Native Band of the Navy is 
included for pension, compensation, dependency and indemnity 
compensation, and burial allowance.  38 C.F.R. § 3.40(a).  
Service in the new Philippine Scouts, however, is not deemed 
to have been active military service with the Armed Forces of 
the United States for purposes of establishing entitlement to 
non-service-connected death pension benefits.  The service 
department's determination is binding upon VA. 38 C.F.R. 
§ 3.203; see Duro, 2 Vet. App. 530, 532 (1992).  In addition, 
the official documents do not indicate, and the appellant 
does not contend, that the veteran had any service that would 
render him eligible for pension, e.g., service as a Regular 
Philippine Scout.  See Sarmiento v. Brown, 7 Vet. App. 80 
(1994); see also 38 C.F.R. § 3.8(a).

The Board is bound by the service department's findings and 
the applicable legal criteria.  The veteran's type of service 
simply does not meet the requirements of active military 
service for eligibility to VA death pension benefits; 
therefore, the appeal must be denied.


ORDER

Entitlement to service connection for the cause of death is 
denied.

Entitlement to accrued benefits is denied.

Entitlement to non-service-connected death pension benefits 
is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


